

114 SRES 83 IS: Supporting the goals and ideals of the Secondary School Student Athletes’ Bill of Rights.
U.S. Senate
2015-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. RES. 83IN THE SENATE OF THE UNITED STATESFebruary 23, 2015Mr. Menendez (for himself and Ms. Collins) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the goals and ideals of the Secondary School Student Athletes’ Bill of Rights.
	
 Whereas over 7,700,000 student athletes participated in secondary school athletics during the 2012 to 2013 academic year;
 Whereas it is estimated that in 2012, secondary school student athletes participating in 9 of the most popular high school sports, including football, boys’ and girls’ soccer, girls’ volleyball, boys’ and girls’ basketball, wrestling, baseball, and softball, suffered over 1,300,000 instances of injury;
 Whereas every 3 minutes, a child is treated in an emergency department for a sports-related concussion, accounting for more than 8 percent of all sports-related emergency cases;
 Whereas the number of sports-related concussion injuries has doubled in the last 15 years among student athletes aged 8 to 19, despite an overall decrease in the number of students participating in sports;
 Whereas sudden cardiac arrest (SCA) is the leading cause of death for youth participating in sports or exercising, with upwards of 80 percent of those suffering from SCA being asymptomatic prior to cardiac arrest;
 Whereas instances of heat-related illness have more than doubled since 1997 and affect high school football players at an average rate that is 10 times higher than that of participants in other sports;
 Whereas approximately 1,500 children aged 12 to 17 were treated in an emergency department for energy drink-related emergencies in 2011;
 Whereas secondary school student athletes with access to certified athletic health care professionals have lower overall injury rates, lower recurrent injury rates, and lower concussion rates than student athletes without access to certified athletic health care professionals;
 Whereas in light of the increase in athletic-related injuries to student athletes, schools are encouraged to develop and adopt best practices and standards to prevent and address student athlete injury;
 Whereas the Secondary School Student Athletes’ Bill of Rights sets forth that secondary school student athletes have the right—
 (1)to be coached by individuals who are well-trained in sport-specific safety and to be monitored by athletic health care team members;
 (2)to quality, regular pre-participation examinations and each athlete has the right to participate under a comprehensive concussion management plan;
 (3)to participate in sporting activities on safe, clean playing surfaces, in both indoor and outdoor facilities;
 (4)to utilize equipment and uniforms that are safe, fitted appropriately, and routinely maintained;
 (5)to appropriate personnel trained in proper removal of equipment in case of injury;
 (6)to participate safely in all environmental conditions where play follows approved guidelines and medical policies and procedures, with a hydration plan in place;
 (7)to a safe playing environment with venue-specific emergency action plans that are coordinated by the athletic health care team and regularly rehearsed with local emergency personnel;
 (8)to privacy of health information and proper referral for medical, psychosocial, and nutritional counseling;
 (9)to participate in a culture that finds playing through pain unacceptable unless there has been a medical assessment;
 (10)to immediate, on-site injury assessments with decisions made by qualified sports medicine professionals; and
 (11)along with their parents, to the latest information about the benefits and potential risks of participation in competitive sports, including access to statistics on fatalities and catastrophic injuries to youth athletes; and
 Whereas the Secondary School Student Athletes’ Bill of Rights, which sets forth goals and ideals to improve the health, well-being, and athletic experience of secondary school students, can serve as a valuable resource to reduce injury, promote athlete safety, and encourage well-being: Now, therefore, be it
	
 That the Senate— (1)expresses support for the principles and values set forth in the Secondary School Student Athletes’ Bill of Rights;
 (2)recognizes the importance of proper safety measures, timely medical assessments, and appropriate environmental conditions in ensuring the health and well-being of secondary school student athletes;
 (3)recognizes the role that teachers, parents, coaches, and athletic health care team members play in ensuring the safety and well-being of secondary school student athletes;
 (4)expresses support for secondary schools that have successfully implemented programs, policies, and practices to emphasize and encourage student athlete safety and well-being; and
 (5)encourages secondary schools to continue to take all available and reasonable efforts to ensure student athlete safety.